Case 3:16-cv-00393-TJC-JRK Document 101 Filed 07/29/19 Page 1 of 5 PagelD 4031

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
JESSICA BURCIAGA,
Plaintiff,
Vv. Case No. 3:16-cv-393-J-32J RK

FLASH DANCERS, INC.,

Defendant.

 

VERDICT

 

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

I: Was Flash Dancers, Inc.’s advertising featuring Plaintiff Jessica
Burciaga false or misleading? (/f your answer is “Yes” to this question, proceed
to number 2; if, you answer “No,” then you do not need to answer any more
questions in this section and you should proceed to Section Two)

~ Yes No

2, Did Flash Dancers, Inc.’s advertising featuring Plaintiff Jessica
Burciaga deceive, or have the capacity to deceive, consumers? (Jf you answer
“Yes,” proceed to number 3; if you answer “No,” then you do not need to answer
any more questions in this section and you should proceed to Section Two)

 

“Yes No

 

 
Case 3:16-cv-00393-TJC-JRK Document 101 Filed 07/29/19 Page 2 of 5 PagelD 4032

 

 

3. Did Flash Dancers, Inc.’s deceptive advertising featuring Plaintiff
Jessica Burciaga have a material effect on consumers’ purchasing decisions? (Jf
your answer is “Yes” to this question, proceed to number 4; if you answer “No,”
then you do not need to answer any more questions in this section and you should
proceed to Section Two)

“5 Yes No

A, Did the product or service misrepresented by Flash Dancers, Inc.
affect or involve interstate commerce? (Jf your answer is “Yes” to this question,
proceed to number 5; if you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

ee Yes No

5. Did Plaintiff Jessica Burciaga suffer actual damages as a result of
Flash Dancers, Inc.’s advertising featuring her image? (After answering this
question, proceed to number 6)

Yes “N

Oo

If your answer is “Yes,” in what amount?

$

6. Was Flash Dancers, Inc.'s conduct of using Plaintiff Jessica
Burciaga’s trademark willful and deliberate, was Flash Dancers, Inc. unjustly
enriched, or is the award of Flash Dancers, Inc.’s profits necessary to deter
future conduct?

Yes “N

Oo

If your answer is “Yes,” in what amount?

 
Case 3:16-cv-00393-TJC-JRK Document 101 Filed 07/29/19 Page 3 of 5 PagelD 4033

7; if you answered “Yes” to either question or both, proceed to Section Two)

to Section Three)
gt Yes No
If your answer is “Yes,” in what amount?
$_5 000, 0 _

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

any more questions in this section and you should proceed to Section Three)

a Yes No

section and you should proceed to Section Three)

— Yes No

 

 

If you answered “No” for both questions 5 and 6, then proceed to number

Ts Even though Plaintiff Jessica Burciaga has not been awarded any
actual monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Jessica
Burciaga entitled to nominal damages as a result of any of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed

1. Does Plaintiff Jessica Burciaga have trademark rights in her name,
image, or likeness that is entitled to protection? (/f your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer

2. Has Plaintiff Jessica Burciaga proven by a preponderance of the
evidence that Flash Dancers, Inc.’s use of her name, image, or likeness in Flash
Dancers, Inc.’s advertisements was likely to cause confusion among consumers
as to the affiliation, connection, or association between Jessica Burciaga and
Flash Dancers, Inc., or as to Jessica Burciaga’s sponsorship or approval of Flash
Dancers, Inc.? Uf your answer is “Yes” to this question, proceed to number 3; if
you answer “No,” then you do not need to answer any more questions in this

 
Case 3:16-cv-00393-TJC-JRK Document 101 Filed 07/29/19 Page 4 of 5 PagelD 4034

 

 

3. Did Plaintiff Jessica Burciaga suffer any actual damages as a result
of the Flash Dancers, Inc.’s use of her trademark? (After answering this

question, proceed to number 4)

Yes ao No

If your answer is “Yes,” in what amount?

4, Was Flash Dancers, Inc.’s conduct of using Plaintiff Jessica
Burciaga’s trademark willful and deliberate, Flash Dancers, Inc. unjustly
enriched, or is the award of Flash Dancers, Inc.’s profits necessary to deter
future conduct?

Yes AN

oO

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5, Even though Plaintiff Jessica Burciaga has not been awarded any
actual monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Jessica
Burciaga entitled to nominal damages as a result of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed
to Section Three)

A Vos No

If your answer is “Yes,” in what amount?

$S1000-Q0

 
Case 3:16-cv-00393-TJC-JRK Document 101 Filed 07/29/19 Page 5 of 5 PagelD 4035

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1; The Court has found as a matter of law that Flash Dancers, Inc. is
liable for unauthorized misappropriation of Plaintiff Jessica Burciaga’s image.
Thus, you will only consider the issue of damages. What is the amount of
damages that should be awarded to Plaintiff Jessica Burciaga for the
misappropriation of her image?

Actual Damages (excluding a reasonable royalty):

$_O-00

Reasonable Royalty:

$_l0 ,000 --0 |
Section Four - Unjust Enrichment

1. Was Flash Dancers, Inc. unjustly enriched from using Plaintiff
Jessica Burciaga’s image?

Yes Kio

If yes, in what amount has Flash Dancers, Inc. been unjustly enriched
that should be returned to Plaintiff Jessica Burciaga?

$

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this _Z4_ day of July, 2019.

ZS AAA7Go

Foreperson

 

 

 
